Title: From Benjamin Franklin to David Hall, 9 December 1757
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall
London, Dec. 9. 1757
I have yours of June 23. July 4. and 31. Sept. 14. and 30. and Oct. 19. and have receiv’d of you since I left Philadelphia, four Bills of One hundred Pounds Sterling each. I thank you for your Care in sending them, and your full Accounts of News, &c.
I have been long ill. But I thank God am now pretty well recover’d, and hope to be a better Correspondent for the future. I have bespoke the Letter of Caslon, but find him very dilatory. I doubt I shall not be able to get you a Hand that is good for any thing.
You mention sending me two Copies of the last Treaty at Eastown, but they proved to be of that at Harris’s Ferry. I wish you had sent me a Poor Richard’s Almanack. It is impossible to form any Judgment yet when I shall return; but hope it may be early in the Summer.
I am oblig’d to Dr. Evans for the Journal. Lord Anson heard I had such a Thing, and sent for it to day. Say nothing of this.

This Nation has been almost in Despair, on Account of their bad Success everywhere during this Year; but the King of Prussia’s late good Fortune begins to revive them again. He will have a great Sum granted him by Parliament. Just now we have the News, that Prince Bevern has gain’d a compleat Victory over the Austrians in Silesia. They were double his Number, tis said, and attack’d him in his Camp, thinking to force his Intrenchments; but after 4 hours bloody Conflict, they gave over the Attempt; he came out and attack’d them in his turn, the Austrians broke and fled three different Ways; he pursu’d 6 German Miles, came up with one Third, and cut them to pieces; the King, who was marching to his Assistance met another Division, and demolish’d that. How much of this will prove true I know not: But that there has been a Victory is generally believ’d.
My Love to Polly and the Children, Mrs. Leacock, &c. in which Billy joins. I have only time to add, that I am, Dear Friend Yours affectionately
B Franklin
Mr. Strahan and Family are well
 
Addressed: To / Mr David Hall / Philada.
Endorsed: B. Franklin Decr. 9. 1757.
